I do not believe that an entry upon the land books omitting the extension of levies is an element to be considered in determining the question of whether the land described in the entries has been forfeited for nonentry. To the exact contrary, the provisions of Code, 11-4-13, which are, with the exception of Code, 11-3-9, relating to exempt *Page 519 
property, the only authorization of an entry without an extension of the levies, are to the effect that real estatepurchased by the State at a tax sale shall be entered, classified and valued as though no sale had occurred without charging the land with taxes until redeemed. If that kind of entry must be based upon a previous sale to the State, instead of the entries without levies extended tending to prove a forfeiture for nonentry in the name of the former owner, they would be positive proof that the State owned the title it had bought, and, therefore, that the former owner of that title could not comply with the duties imposed by Section 6 of Article 13 of our Constitution, which are "to cause himself to be charged with taxes legally levied thereon and pay the same." That provision applies only to landowners. But the person in whose name the land was charged for the year for which the delinquency occurred pursuant to which the State purchased, is not, after the State's purchase, the owner of the land, but of an equity of redemption only. After a year he has no interest in the land itself; he has only a State-granted privilege to redeem. The State is the owner. So that an entry without levies for five consecutive years under the statutory provision just referred to, if it proves anything, shows that the State of West Virginia has bought and owns the land described. It could not be entered and taxed in the name of the person charged with the delinquency pursuant to which the State bought the land. In other words, if the State has bought, taxes cannot be entered on the land books in the name of the former owner. The land is not to be charged with taxes while owned by the State. Neither is the State's title subject to forfeiture.
In addition to the foregoing the amended answer of Layman and others affirmatively alleges that for the years 1931 to 1935 inclusive they caused the Auditor to extend the levies for each separate year, alleging the amount thereof and the fact that they paid the taxes, interest and penalties for those years to the Auditor. It would seem that this would have the effect of curing a forfeiture for nonentry for those years, although even under our present *Page 520 
statute there does not seem to be authority vested in the Auditor to permit a redemption from actual forfeiture for five consecutive years of nonentry, although under the present act he likely has authority to receive the taxes for less than five years and thereby permit payment prior to forfeiture. What the authority of the Auditor was under the particular statute effective at the time that Layman paid the five-years taxes I do not know, the exact date of payment not being stated.
But it is said that the sale to the State for the taxes of the year 1929 was void for the reason that it was held upon a day not authorized by statute, and that consequently the State did not become the owner any more than an individual would become the owner under like circumstances in the event he received a tax deed. If this be true, it remained the duty of the then owner or the person in whose name the delinquency occurred to see that the land was properly charged and pay the taxes. Webb v. Ritter, 60 W. Va. 193 (Pt. 3 Syl.), 54 S.E. 484. If the void sale to the State followed by the land being listed in the owner's name without the extension of levies gives that owner an unwarranted sense of security in the matter, that fact is to be regretted, but it does not alter the result as a matter of law. His title was still forfeited because not charged with state, county and district taxes for five consecutive years.
But Layman is not claiming the title forfeited to the State for nonentry for the years 1931 to 1935 inclusive. He alleges that he paid the Auditor and redeemed for those five consecutive years.
Where noncontiguous boundaries are entered upon the land books as a single charge and the taxes paid, as here, the irregularity of the assessment does not work a non-entry of any part of the land that is otherwise properly assessed. The WhiteFlame Coal Co. v. Burgess, 86 W. Va. 16 (Pt. 9 Syl.), 102 S.E. 690.
What title then did the State of West Virginia hold that Layman could gain by his five-years continuous open and *Page 521 
notorious possession, together with payment of taxes following the State's acquisition?
For the foregoing reasons I disagree with syllabus point two and with so much of the discussion contained in the majority opinion as is affected thereby.
Judge Lovins joins in this memorandum.